                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

B.W.,                                :

                                     :
            Plaintiff                    CIVIL ACTION NO. 3:19-1146
                                     :
            v
                             :               (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
VALLEY VIEW SCHOOL DISTRICT,
                             :
         Defendants

=       =   =     =      =   =   =       =     =   =   =       =   =

R.P.,                                :

                                     :
            Plaintiff                    CIVIL ACTION NO. 3:19-1147
                                     :
            v
                             :               (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
VALLEY VIEW SCHOOL DISTRICT,
                             :
         Defendants

=       =   =     =      =   =   =       =     =   =   =       =   =

M.W. and T.W., as parents and        :
natural guardians of M.W.,
                                     :
            Plaintiffs                   CIVIL ACTION NO. 3:19-1148
                                     :
            v
                          :                  (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
LAKELAND SCHOOL DISTRICT,
                          :
        Defendants
=     =    =     =      =   =       =       =     =   =   =       =   =
J.K.,                                   :

                                        :
           Plaintiff                        CIVIL ACTION NO. 3:19-1149
                                        :
           v
                                        :       (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
MID VALLEY SCHOOL DISTRICT,
                            :
         Defendants

=    =     =     =      =   =       =       =     =   =   =       =   =

J.R., a minor, by his parents and       :
natural guardians, S.M. & J.R.,
                                        :
           Plaintiffs                       CIVIL ACTION NO. 3:19-1150
                                        :
           v
                                        :       (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
LAKELAND SCHOOL DISTRICT,
                          :
        Defendants

=    =     =     =      =   =       =       =     =   =   =       =   =

R.P. a minor, by his parent and         :
natural guardian, D.P.,
                                        :
           Plaintiff                        CIVIL ACTION NO. 3:19-1153
                                        :
           v
                                        :       (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
SCRANTON SCHOOL DISTRICT,
                          :
        Defendants

                                        2
=       =    =     =      =    =   =       =     =   =     =     =     =

M.W. as parent and natural             :
guardian of S.W., a minor,
                                       :
             Plaintiffs                    CIVIL ACTION NO. 3:19-1154
                                       :
             v
                                       :       (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
LAKELAND SCHOOL DISTRICT,
                          :
        Defendants

=       =    =     =      =    =   =       =     =   =     =     =     =

E.P.,                                  :

                                       :
             Plaintiff                     CIVIL ACTION NO. 3:19-1155
                                       :
             v
                                       :       (JUDGE MANNION)
CAREER TECHNOLOGY CENTER
OF LACKAWANNA COUNTY and :
LAKELAND SCHOOL DISTRICT,
                          :
        Defendants


                              MEMORANDUM

        On November 4, 2019, the court issued a Memorandum and Order,1

        1
       The Memorandum and Order involved eight substantially similar cases
arising out of alleged pervasive sexual abuse and harassment of minor male
public school students, from four school districts, by one of their teachers
while they were taking classes at the Lackawanna County Career Technology
Center (“CTC”). The related eight cases are Civil Nos. 19-1146, 19-1147, 19-
1148, 19-1149, 19-1150, 19-1153, 19-1154, and 19-1155.
                                                               (continued...)

                                       3
(Docs. 19 & 20), in which it found as follows:

      the motions to dismiss of CTC and the school districts will be
      GRANTED IN PART, and DENIED IN PART. Specifically, the
      motions to dismiss of CTC and the school districts with respect to
      the Title IX claims in Count I of the complaints will be DENIED.
      The motions to dismiss of CTC and the school districts with
      respect to Count II of the complaints will be GRANTED, and the
      Title IX claims in Count II will be DISMISSED WITH PREJUDICE.
      The motions to dismiss of CTC and the school districts with
      respect to Count III of the complaints will be GRANTED, and the
      Title IX retaliation claims in Count III will be DISMISSED WITH
      PREJUDICE. The motions to dismiss of CTC and the school
      districts with respect to Count IV, 14th Amendment due process
      claims, and Count VI, failure to train and supervise claims, will be
      DENIED. The motions to dismiss of CTC and the school districts
      with respect to Count V of the complaints will be GRANTED, and
      the state-created danger claims in Count V will be DISMISSED
      WITH PREJUDICE.
       The court specifically found it would be futile to allow an amendment
of all of the plaintiffs’ claims in Counts II, III and V. (citing Alston v. Parker,
363 F.3d 229, 236 (3d Cir. 2004) (“Dismissal without leave to amend is
justified only on the grounds of bad faith, undue delay, prejudice, or futility.”)).
      Presently pending before the court is the November 18, 2019 joint
motion of the plaintiffs for reconsideration, pursuant to Fed.R.Civ.P. 59(e), of
the court’s November 4, 2019 Order, (Doc. 20), pertaining only to the
dismissal with prejudice of their Count III retaliation claims under Title IX of
the Educational Amendments of 1972, 20 U.S.C. §1681, et seq. (hereinafter
“Title IX”). The motion has been fully briefed. After reviewing the filings, as


      1
      (...continued)
     Since the court stated the procedural and factual backgrounds of these
cases in its November 4, 2019 Memorandum, they will not be repeated.

                                         4
well as the record, the court will GRANT IN PART, and DENY IN PART
plaintiffs’ joint motion for reconsideration.2 The Title IX retaliation claims in
Count III of the complaints of B.W., 19-1146, and J.R., 19-1150, will be
REINSTATED only as to defendant CTC. The Title IX retaliation claims in
Count III of the complaints of the other six plaintiffs will remain DISMISSED
WITH PREJUDICE.


I.    LEGAL STANDARD
      Rule 59(e) provides the procedural mechanism for altering or amending
a judgment that has been entered. It may be used to seek remediation for
manifest errors of law or fact or to present newly discovered evidence which,
if discovered previously, might have affected the court’s decision. Schumann
v. Astrazeneca Pharmaceuticals, L.P., 769 F.3d 837, 848 (3d Cir. 2014)
(citing Max’s Seafood Café v. Quineros, 176 F.3d 669, 677 (3d Cir. 1999));
Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). A party seeking
reconsideration must demonstrate at least one of the following grounds prior
to the court altering, or amending, a standing judgment: (1) an intervening
change in the controlling law; (2) the availability of new evidence that was not
available when the court granted the motion; or (3) the need to correct a clear
error of law or fact or to prevent manifest injustice. Lazaridis v. Wehmer, 591

      2
      The relevant pending joint motion for reconsideration in the cases are
docketed as follows: Doc. 21, 19-1146; Doc. 20, 19-1147; Doc. 28, 19-1148;
Doc. 29, 19-1149; Doc. 30, 19-1150; Doc. 32, 19-1153; Doc. 27, 19-1154;
and Doc. 29, 19-1155.

                                       5
F.3d 666, 669 (3d Cir. 2010); Max’s Seafood Café, 176 F.3d at 677 (citing
North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.
1995)). However, “[b]ecause federal courts have a strong interest in the
finality of judgments, motions for reconsideration should be granted
sparingly.” Continental Casualty Co. v. Diversified Indus. Inc., 884 F. Supp.
937, 943 (E.D. Pa. 1995).
      Reconsideration is generally appropriate in instances where the court
has “misunderstood a party, or has made a decision outside the adversarial
issues presented to the [c]ourt by the parties, or has made an error not of
reasoning, but of apprehension.” York Int’l Corp. v. Liberty Mut. Ins. Co., 140
F. Supp. 3d 357, 360–61 (3d Cir. 2015) (quoting Rohrbach v. AT & T Nassau
Metals Corp., 902 F. Supp. 523, 527 (M.D. Pa. 1995)). It may not be used as
a means to reargue unsuccessful theories that were presented to the court in
the context of the matter previously decided “or as an attempt to relitigate a
point of disagreement between the [c]ourt and the litigant.” Id. at 361 (quoting
Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D. Pa. 2002)).
Thus, “a motion for reconsideration may not be used to give a litigant a
‘second bite at the apple,’ and therefore should not be ‘grounded on a request
that a court rethink a decision already made.’” Jarzyna v. Home Properties,
L.P., 185 F.Supp.3d 612, 622 (E.D.Pa. 2016) (internal citations omitted). As
such, “a motion for reconsideration may address ‘only factual and legal
matters that the Court may have overlooked’ and may not ‘ask the Court to
rethink what it had already thought through—rightly or wrongly.’” Id. (citations

                                       6
omitted). Further, “[m]ere ‘disagreement with the Court’s decision’ does not
suffice.” Rich v. State, 294 F.Supp.3d 266, 273 (D.N.J. 2018) (citation
omitted).


II.   DISCUSSION
      Plaintiffs request the court to reconsider the dismissal with prejudice of
their Title IX retaliation claims in order to prevent a clear error of law or fact,
and to prevent manifest injustice. They seek the court to reinstate their
retaliation claims under Title IX, or, alternatively, ask the court to hold its
dismissal of these claims in abeyance to allow the parties to conduct further
discovery with regard to the alleged retaliation. Plaintiffs also request
reconsideration with respect to plaintiff J.R. (Civil No. 19-1150) and plaintiff
B.W. (Civil No. 19-1146), since they contend that J.R.’s and B.W.’s
complaints specifically plead additional retaliatory facts unique to these two
students.
      “To survive a motion to dismiss on a Title IX claim, ‘it is true that [a]
plaintiff does not need to provide detailed factual support for its allegations ...
[but] the plaintiff's allegations must amount to more than mere conclusory
allegations.’” Colombo v. Bd. of Educ. for Clifton Sch. Dist., 2017 WL
4882485, at *10 (D.N.J. Oct. 29, 2017) (citation omitted).
      As the court stated in its prior Memorandum:

      In Count Ill, plaintiffs basically allege that CTC and the school
      districts failed to offer the plaintiff students any type of remedial
      measures or provide, offer, recommend, or coordinate adequate

                                        7
      health, psychological, counseling, or academic assistance and
      services to the plaintiff students who were abused and harassed
      by Humphrey, and that they deliberately and recklessly chose not
      to do so in retaliation of the plaintiff students’ involvement in the
      sexual abuse scandal by reporting the sexual abuse by Humphrey
      and cooperating with the law enforcement authorities. (Doc. 1-1,
      ¶’s 81-88, 19-1154).

      It is also alleged that after Humphrey was arrested on May 30,
      2017, “[CTC], by and through its employee, Robert Hudak, an
      instructional aide or paraprofessional in the automotive
      technology class, addressed the class in the days after Mr.
      Humphrey's arrest and accused minor students, including
      [plaintiffs], of being liars and attempting to ruin Mr. Humphrey's
      reputation, allegedly stating that he hoped they all get what they
      have coming to them.” (Doc. 1-1, ¶86, 19-1154).

      Further, it is alleged that “[plaintiffs] suffered additional and often
      daily materially adverse actions and retaliation levied against
      [them] by agents, employees, supervisors, administrators and
      principals of Defendants by being called to the principals office
      and reprimanded for trivial issues that no other non-sexually
      abused student was disciplined.” (Id., ¶87, 19-1154).
      “Although the statute does not specifically mention retaliation, it is
settled that retaliatory conduct is within the broad prohibition of ‘discrimination’
made unlawful by Title IX.” S.K. v. North Allegheny School District, 168
F.Supp.3d at 803 (citing Jackson v. Birmingham Bd. of Educ., 544 U.S. 167,
173-74, 125 S.Ct. 1497 (2005)). No doubt that “retaliation taken against an
individual because that individual has complained about sex discrimination is
a covered form of discrimination under Title IX.” Id. at 805 (citing Jackson,
544 U.S. at 173). “Thus, to assert a viable claim for retaliation under Title IX,
Plaintiff[s] must plead facts sufficient to plausibly show that [defendants]
“retaliated against [them] because [they] complained of sex [abuse and


                                         8
harassment].” Frazer v. Temple University, 25 F.Supp.3d 598, 615 (E.D.Pa.
2014) (citing Jackson, 544 U.S. at 184).
      Specifically, “[t]o establish a prima facie case of retaliation, a plaintiff
must show: (1) that he or she engaged in protected activity [under Title IX];
(2) defendant had knowledge of the protected activity; (3) adverse
school-related action was taken against plaintiff; and (4) a causal connection
between the protected activity and the adverse action.” S.K. v. North
Allegheny School District, 168 F.Supp.3d at 803-04 (citing Yan v. Penn State
University, 529 Fed.Appx. 167, 171 (3d Cir. 2013)). Further, plaintiff must
show “intentional conduct ... to recover on a claim of retaliation.” Id. at 805.
“The first step in any assessment of a retaliation claim is to identify what
conduct, if any, a reasonable jury could causally link to the existence of
retaliatory animus.” Id. at 806 (citations omitted). Retaliatory animus is “(1)
intentional conduct aimed at inflicting injury or harm (2) taken because of a
complaint about a perceived form of prohibited conduct.” Id. “Protected
activities include complaints of sexual discrimination to the courts,
government agencies, or the funding recipient.” Dawn L. v. Greater
Johnstown School Dist., 586 F.Supp.2d 332, 374 (W.D.Pa. 2008) (citations
omitted). “To establish the requisite causal connection, Plaintiff must allege
facts to demonstrate either: ‘(1) an unusually suggestive temporal proximity
between the protected activity and the allegedly retaliatory action, or (2) a
pattern of antagonism coupled with timing to establish a causal link.’” Frazer,
25 F.Supp.3d at 615 (citing Cooper v. Menges, 541 Fed.Appx. 228, 232 (3d

                                        9
Cir. 2013)).
      In its November 4, 2019 decision, the court found that plaintiffs’
allegations met the first and second elements of a Title IX retaliation claim,
but they did not meet the last two elements. The court held that “the
complaint[s] do[] not allege specific action taken by the [defendants] that can
be found to be ‘materially adverse’ within the meaning of Title IX’s prohibition
against retaliation.” S.K. v. North Allegheny School District, 168 F.Supp.3d at
804. “To satisfy this requirement plaintiff must identify action that is adverse
to a degree that it ‘might well have dissuaded a reasonable [person] from
making or supporting a charge of [or complaint about] discrimination.’” Id.
(quoting Burlington Northern & Santa Fe Ry. v. White, 548 U.S. 53, 68, 126
S.Ct. 2405 (2006)); accord Dawn L. v. Greater Johnstown School Dist., 586
F.Supp.2d 332, 374 (W.D.Pa. 2008) (“Applying Title VII jurisprudence to Title
IX retaliation claim and recognizing that to qualify as materially adverse,
retaliation must be such that it would dissuade a reasonable person from
making or supporting a report of alleged harassment.”)).
      The court now reconsiders its dismissal of the plaintiffs’ Title IX
retaliation claims.
      Initially, there are no specific allegations that any of the four defendant
school districts3 had any direct involvement with respect to plaintiffs’ Title IX
retaliation claims.

      3
       The four defendant school districts are Valley View, Lakeland, Mid
Valley, and Scranton.

                                       10
      In particular, the complaints allege as follows:
      Instead of providing appropriate support for the abuse [they]
      suffered, Plaintiff[s], upon [their] return to Defendant CTC after
      what had occurred, [were] singled out for [their] part in the
      scandal by the staff of Defendant CTC, as a result of direct
      retaliation by Defendant CTC for the reporting of abuse by
      Richard Humphrey and cooperating with law enforcement
      authorities.
      The complaints also allege:
      [Plaintiffs] suffered additional and often daily materially adverse
      actions and retaliation levied against [them] by teachers, agents,
      employees, supervisors, and administrators Defendant CTC by
      being reprimanded for trivial issues that no other non-sexually
      abused student was called out for.
(Doc. 1-2, ¶’s 49-50, 19-1150).
      As defendants Mid Valley and Lakeland School Districts points out:
      Plaintiffs’ argument [in support of reconsideration] ignores the fact
      that the only specific allegation in the Complaint regarding
      Plaintiffs’ claim of retaliation references an employee of CTC, not
      the District. See Doc. 1,Exhibit A, ¶84. There are no facts alleging
      the District specifically took any adverse action against Plaintiffs.
      Furthermore, Plaintiffs do not argue that the District took any
      retaliatory actions. Instead, the focus of their argument is on CTC.
      In addition to the actions of Hudak (a CTC employee), they argue
      that the Students were subjected to retaliation by CTC and its
      employees. (See Plaintiff’s Brief, at 9). Plaintiffs fail to make any
      argument to support a retaliation claim against the District.

(Doc. 35, Civil No. 19-1148).

      The court finds that the complaints do not specifically allege that any of

the defendant school districts took any adverse school-related action against

the plaintiffs. Rather, the alleged described retaliatory actions were taken only

by CTC and its staff and officials. Nor is it alleged that any of the defendant


                                       11
school districts were aware of, condoned or acquiesced in the adverse

actions CTC took towards the plaintiffs. Despite being minor students at the

time, plaintiffs themselves would certainly have been aware of any such

adverse actions their school districts took against them after they reported the

abuse by Humphrey.

      Thus, plaintiffs failed to state cognizable Title IX retaliation claims

against any of the four defendant school districts and, the court finds no error

in the dismissal with prejudice of these claims as against the school districts.

See Williams v. Pennridge School District, 2016 WL 6432906, *5 (E.D.Pa.

Oct. 31, 2016) (“[T]he Third Circuit has clarified that intentional discrimination

for an actionable [] Title IX claim may be demonstrated through a showing of

deliberate indifference”, and “to establish deliberate indifference, ‘a plaintiff

must show that the school district had knowledge of the alleged misconduct

and the power to correct it but nonetheless failed to do so.’”) (internal citations

omitted).

      Next, plaintiffs turn to their allegations about being reprimanded by

CTC’s staff and officials for trivial issues. In its November 5, 2019

Memorandum, the court stated as follows:

      Being called into the principals office and being reprimanded for
      trivial matters is not sufficiently materially adverse with respect to
      a Title IX retaliation claim in the context alleged in this case based
      on the alleged retaliatory act. “Mere ‘petty slights or minor
      annoyances’ are not, therefore, material.” Dawn L. v. Greater
      Johnstown School Dist., 586 F.Supp.2d at 374 (citations omitted).


                                        12
      Moreover, “[t]he assessment of whether particular conduct or
      action can be found to be retaliatory is to be undertaken with
      particular attention to the attendant and surrounding
      circumstances”, and “[t]he examination is focused on the alleged
      retaliatory action and not the conduct that brought about the
      original claim of discrimination.” S.K. v. North Allegheny School
      District, 168 F.Supp.3d at 804 (internal citations omitted). “[A]
      material adverse action is one that ‘produces injury or harm’”, and
      “[t]he standard for judging whether an identified act or course of
      conduct is capable of producing injury or harm is an objective
      one.” Id. (internal citations omitted). In this regard, “‘[c]ontext
      matters.’” Id.(citation omitted). “It is plaintiff’s burden to make a
      plausible showing that the identified action intentionally was
      implemented to cause harm or injury because complaints were
      made about sexual discrimination.” Id. at 806 (citation omitted).

      The court will not rehash its reasoning regarding its finding as to why
plaintiffs’ allegations that CTC’s staff and officials reprimanded them for trivial
issues failed to plausibly state cognizable Title IX retaliation claims. In short,
retaliatory harassment is actionable only if it “well might have dissuaded a
reasonable [person] from making or supporting a charge of [sexual abuse].”
Williams, 2016 WL 6432906, *10 (citations omitted). The stated allegations
of harassment, viewed in the light most favorable to plaintiffs, “do not rise to
the level of material adversity because they would not dissuade a reasonable
person from making a complaint of [sexual abuse].” Id. at *11. Also, the
complaints “fail[] to adequately allege a basis on which to attribute this
supposed [] harassment [by CTC’s staff and officials for trivial issues] to
Defendant[] [school districts].” Id.
      To the extent plaintiffs now ask the court to permit them discovery to
flesh out their allegations with respect to their Title IX retaliation claims, as


                                        13
defendants point out, plaintiffs had the opportunity to re-plead their insufficient
claims after defendants filed their motions to dismiss in July of 2019, but “they
failed to seize the opportunity [even] after defendants’ motions highlighted
th[e] deficiencies.”
      With respect to the allegations about Hudak addressing the automotive
class at CTC after Humphrey’s arrest, plaintiffs state that they should be
allowed to conduct discovery to develop what school officials knew before,
during or after the time that Hudak confronted the students, and whether his
conduct was condoned by school officials.
      The court stated in its November 4, 2019 Memorandum as follows:
      As in the case of S.K. v. North Allegheny School District, 168
      F.Supp.3d at 807, “[p]laintiff[s] ha[ve] failed to supply the factual
      averments and context that will permit an inference that
      defendant[s] harbored retaliatory animus and acted on it by
      engineering a particular course of additional [teacher]-based
      [sexual abuse and] harassment.” The isolated alleged comments
      by a teacher’s aide [Hudak] are not sufficient to show that
      defendants had a retaliatory animus towards plaintiffs and the
      other student victims, especially since it is not alleged that any of
      defendants’ officials were even aware of the aide’s comments or
      condoned them.
      The court again finds that plaintiffs’ allegations about Hudak are
insufficient to plausibly state a Title IX retaliation claim and that it is futile to
allow discovery regarding these allegations. It is not alleged that Hudak
addressed and accused only plaintiffs in the automotive class. Rather, it is
alleged that Hudak addressed the entire class, which included plaintiffs. It is
not alleged that the plaintiffs were singled out by Hudak, and it is not alleged
that Hudak targeted any of the plaintiffs due to their complaints about

                                         14
Humphrey. Further, Hudak is not even alleged to be a teacher or to have held
any supervisory position or position of any authority at CTC. In fact, it is
alleged that Hudak was only a teacher’s aide or “paraprofessional” and, it is
not alleged that he could speak on behalf of CTC or any of the defendant
school districts. Nor is it alleged that Hudak had any authority to discipline or
impose any type of sanctions on any student in the class, including plaintiffs.
It is not even alleged that Hudak made any specific retaliatory comment to
any student in the class, including plaintiffs. Rather, it is only alleged that
Hudak told the class “he hopes that they all ‘get what they have coming to
them.’” (See Doc. 1-2, ¶47, Civil No. 19-1150) (emphasis added). Further, it
is not alleged that after his comments to the class, Hudak actually took or
attempted to take any adverse retaliatory actions against any of the plaintiffs
because of their complaints about Humphrey. Thus, while Hudak’s alleged
comments were certainly ill-advised, they simply cannot be a basis for
plaintiffs’ Title IX retaliation claims.
      Finally, plaintiffs state that even if the court declines to grant their
motion for reconsideration regarding all of the plaintiffs, plaintiffs J.R. and
B.W. should be allowed to proceed on their Title IX retaliation claims since
they alleged additional facts not contained in the other complaints. Plaintiffs
contend that the court’s prior decision “did not specifically discuss the
separate and distinct allegations made by plaintiff J.R. [19-1150] and plaintiff
B.W. [19-1146] regarding additional, separate retaliatory conduct against
them individually during their time at Defendant CTC in direct retaliation for

                                           15
their respective roles in reporting Humphrey’s behavior.”
     With respect to J.R., plaintiffs state:
     The Complaint of Plaintiff J.R. sets forth two specific acts of
     retaliation unique to him. First, he was forced to ultimately
     graduate early because of various run-ins with the new
     Automotive Technology class instructor and other staff members,
     as a result of direct retaliation by Defendant CTC for the reporting
     of abuse by Richard Humphrey. (See J.R. Complaint, No.
     3:19-CV 01150-MEM, Doc. 1-2, ¶51). Second, at the conclusion
     of the 2018-2019 school year, Plaintiff J.R. was told [by CTC] he
     was not eligible to attend the final award night ceremony because
     it was not a graduation ceremony and he would not be receiving
     any awards when, in fact, there was a graduation ceremony that
     Plaintiff J.R. missed where his name was called to recognize his
     graduation, but he was absent for it, as a result of direct
     retaliation by Defendant CTC for the reporting of abuse by
     Richard Humphrey. Id. at ¶52.
     As to B.W., plaintiffs state:
     The Complaint of Plaintiff B.W. includes that he was actively and
     continuously bullied and retaliated against by George
     Pelepko-Filak, CTC’s Assistant Director, in front of other students
     and teachers during his time at CTC after Humphrey’s arrest. This
     conduct included Pelepko-Filak: threatening to expel B.W.
     because he put his feet up on a desk; for no valid reason,
     refusing to approve B.W.’s participating in a prestigious Co-Op
     program during the 2017-2018 school year, through which B.W.
     would have gained invaluable field experience in automotive
     mechanics/repair and potentially could have made career
     contacts, even though B.W. had earned the privileges of
     participating in that coveted program through his grades,
     attendance record and teacher recommendations; threatening to
     kick B.W. out of the Co-Op program during the 2018-2019 school
     year, which B.W. had again earned the right to participate in, if he
     heard a single negative thing about B.W.’s performance; refusing
     to grant B.W., who was cooperating with law enforcement, the
     same lunch privileges he granted to other CTC students; for no
     valid reason, taking away B.W.’s “live privileges” that allowed him
     to work on his own vehicles in the CTC shop while affording
     similar privileges to other students who had not been victimized
     by Humphrey or involved in the police investigation; and
     threatening to not allow B.W. to walk for graduation ceremonies

                                      16
       [at CTC] along with his other classmates, telling B.W. that he
       would instead mail his diploma and “maybe it will get there,
       maybe it won’t.” (See B.W. Complaint, No. 3:19-cv-01146 Doc.
       No. 2, ¶¶46-48, 85, 86).
       Upon closer examination, the court finds that the more detailed Title IX
retaliation claims of plaintiffs J.R. and B.W. should be reinstated and be
allowed to proceed to discovery, but only as against CTC and not their
respective school districts, namely Lakeland for J.R. and Valley View for B.W.
As discussed above regarding all of the Title IX retaliation claims against the
school districts, the additional specific allegations of plaintiffs J.R. and B.W.
regarding their retaliation claims only pertain to CTC, its staff and, its officials.
Thus, the dismissal with prejudice of the Title IX retaliation claims of all the
plaintiffs, including J.R. and B.W., to the extent that they are asserted against
the defendant school districts, shall not be disturbed.
III.   CONCLUSION
       For the above stated reasons, the joint motion for reconsideration of the
plaintiffs with respect to their Title IX retaliation claims in Count III of their
complaints will be GRANTED IN PART, and DENIED IN PART. The motion
will be GRANTED as to the Title IX retaliation claims in Count III of the
complaints of B.W., 19-1146, and J.R., 19-1150, only as against defendant
CTC. The motion will be DENIED as to the Title IX retaliation claims in Count
III of the complaints of the other six plaintiffs. An appropriate Order pertaining
to the pending motion in the eight cases shall issue.
                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
Date: December 17, 201919-1146-02 all.wpd

                                         17
